Case: 12-20479       Document: 00512314643         Page: 1     Date Filed: 07/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 19, 2013
                                     No. 12-20479
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

STEVEN JEROME WILSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-813-3


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Steven Jerome Wilson appeals the sentence imposed following his jury
convictions for conspiracy to commit bank fraud, two counts of aiding and
abetting bank fraud, and making a false statement to an agent of the United
States. He asserts that the district court clearly erred in finding that he was an
organizer or a leader in the offense and imposing a four-level increase in his
offense level pursuant to U.S.S.G. § 3B1.1(a).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20479     Document: 00512314643      Page: 2    Date Filed: 07/19/2013

                                  No. 12-20479

      Whether a defendant is an organizer or leader under § 3B1.1(a) is a factual
determination that this court reviews for clear error. United States v. Cabrera,
288 F.3d 163, 173 (5th Cir. 2002). The district court’s finding was supported by
the evidence presented at trial and the information in the presentence report,
which established that Wilson personally recruited at least five participants, he
directed them to Chase Bank, and he received a greater share of the profits than
the recruits when the scheme succeeded. Wilson’s participation and recruitment
of accomplices indicates that he was an organizer of the offense within the
meaning of § 3B1.1(a). See United States v. Curtis, 635 F.3d 704, 720 (5th Cir.
2011); United States v. Cooper, 274 F.3d 230, 247 (5th Cir. 2001). Because the
district court’s finding that Wilson was an organizer of the offense is plausible
in view of the record as a whole, the district court did not clearly err in imposing
a four-level increase in his offense level under § 3B1.1(a). See United States v.
Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).
      AFFIRMED.




                                         2